Title: From Thomas Jefferson to James Madison, 27 July 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Th:J. to J.M.
                  
                  July 27. 04.
               
               I inclose you Story’s oration that you may be enabled to take his measure. be so good as to return it. I retain the letter of E. Livingston urging the validity of Baron Bastrop’s monopoly of the Indian commerce for 10. years, because I presume it may be proper to lay it before Congress. the postmaster at Washington writes me that during our recess the post will come 3. times a week, the 3d. being extra for this particular term, to wit,
               
                  
                     
                     extra.
                     permanent
                     permanent
                     
                     
                  
                  
                     leave Washington
                     Sunday.
                     Tuesday.
                     Thursday
                     at
                     7. P.M.
                  
                  
                     arrive at Milton
                     Tuesday
                     Thursday
                     Saturday
                     
                     6. P.M.
                  
                  
                     leave Milton
                     Wednesday
                     Friday
                     Sunday
                     
                     4. A.M.
                  
                  
                     arrive at Washington
                     Thursday
                     Saturday
                     Monday
                     
                     8. P.M.
                  
               

               Affectionate salutations.
            